Title: From George Washington to Brigadier General George Clinton, 1 July 1777
From: Washington, George
To: Clinton, George



Sir,
Head Quarters Camp at Middle Brook July 1st 1777

From intelligence just received from the Northward; there can be little doubt that the enemy are operating against Ticonderoga and its dependencies; and from the evacuation of the Jerseys, and the reason of the thing itself, there can be as little room to doubt, that General Howe will cooperate with the Northern army, and make a sudden descent upon Peeks Kill, in order, if possible to get possession of the passes, before the troops to defend them can be reinforced by this army. Indeed I am at this moment informed that all the enemy’s tents were struck to day at eight oClock, and ’tis supposed they have all embarked, as the ships have all sailed out from Prince’s bay where they lay—So that you may probably have a very hasty visit. The urgency of the occasion and the necessity of employing all our resources to baffle the first attempts of the enemy, obliges me to request in the strongest terms, that you will exert yourself to call forth a respectable body of the militia of your state to strengthen the force already at Peeks-Kill and its appendages, ’till circumstances will permit this army to be brought to their assistance. No time should be lost in doing this. The call is to the last degree pressing; and the least delay may be productive of the most fatal consequences. Let every nerve be strained to forward your preparations, and put you in the best posture of defence possible. I am Dr Sr Your most Obedt servant

Go: Washington


General Parson’s & Genl Varnum’s Brigade march tomorrow morning very early for Peeks-Kill.

